

117 SRES 330 ATS: Relating to the death of the Honorable Mike Enzi, former Senator for the State of Wyoming.
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 330IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Barrasso (for himself, Ms. Lummis, Mr. Schumer, Mr. McConnell, Ms. Baldwin, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Kaine, Mr. Kelly, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Luján, Mr. Manchin, Mr. Markey, Mr. Marshall, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Ossoff, Mr. Padilla, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Tuberville, Mr. Van Hollen, Mr. Warner, Mr. Warnock, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONRelating to the death of the Honorable Mike Enzi, former Senator for the State of Wyoming.Whereas Mike Enzi was born in Bremerton, Washington, where his father was serving in the naval shipyards during World War II, and was raised in Thermopolis and Sheridan, Wyoming;Whereas Mike Enzi, who never ceased his involvement with the Boy Scouts of America, was an Eagle Scout and a recipient of the Distinguished Eagle Scout Award;Whereas Mike Enzi earned a bachelor's degree in accounting from George Washington University in 1966 and a master's degree in retail marketing from the University of Denver in 1968;Whereas Mike Enzi served in the Wyoming Air National Guard from 1967 to 1973;Whereas, in 1969, Mike Enzi married Diana Buckley, who then moved to Gillette, Wyoming, together to—(1)expand his father’s shoe business, NZ Shoes; (2)raise their 3 children, Amy, Brad, and Emily; and(3)spend time as the proud grandparents of Megan, Allison, Trey, and Lilly;Whereas Mike Enzi was an accomplished fly fisherman, having achieved, in 2015, the dream of every fly fisherman by completing his Wyoming Cutt-Slam;Whereas, in 1974, Mike Enzi began his more than 40 years of elected public service on behalf of the people of Wyoming, including—(1)2 terms as Mayor of Gillette; (2)2 terms as a member of the Wyoming House of Representatives;(3)2 terms as a member of the Wyoming Senate; and(4)4 terms as a member of the United States Senate, where he served for 24 years after first being elected in 1996;Whereas Mike Enzi served as Chairman of the Committee on Health, Education, Labor, and Pensions of the Senate and, in 2015, became the first accountant to chair the Committee on the Budget of the Senate, where he worked to enact comprehensive tax reform;Whereas Mike Enzi championed—(1)efforts to ensure a quality education for all; and (2)initiatives to improve workforce development;Whereas Mike Enzi expanded access to affordable, quality health care and spearheaded the most significant pension reform in 30 years, securing the retirements of millions of individuals in the United States;Whereas Mike Enzi focused on—(1)the soaring national debt; (2)reforming the Federal budget process; (3)improving mine safety; (4)helping end the AIDS epidemic in Africa;(5)passing legislation to improve mental health parity; and (6)championing Wyoming and coal country;Whereas Mike Enzi followed the 80/20 rule when legislating, focusing efforts on passing legislation on the 80 percent of an issue on which agreement could be reached;Whereas Mike Enzi successfully passed more than 100 bills that were signed into law;Whereas Mike Enzi served with intelligence, dignity, and grace, and never wavered in his commitment to God, family, country, and Wyoming; andWhereas Mike Enzi was known by many as the moral compass of the Senate, and lived by the mission statement, Doing What Is Right, Doing Our Best, Treating Others as They Wish to be Treated: Now, therefore, be itThat—(1)the Senate—(A)has heard with profound sorrow and deep regret the announcement of the death of the Honorable Mike Enzi, former Senator for the State of Wyoming; and(B)respectfully requests that the Secretary of the Senate—(i)communicate this resolution to the House of Representatives; and(ii)transmit an enrolled copy of this resolution to the family of the Honorable Mike Enzi; and(2)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Mike Enzi.